ane lo iL
Case 5:19-cv-00910 Seth ser ar Filed 12/26/19 Page 1 of 5 PagelD #: 1

  

| United Stactes Dist teat Court
Southern District ee West Vicginter

Troy. Heacy
Von bt Motion Yor TRo/

Enipachon
Ue

Noung (hides), Case No: 5/4 -ev-009/0
P. Boulet (Asst, arden), |

chal} Kastan) unknown ec.

__DSdaat

——__

L Woy Tl. Heacy, Moves Anis Court Lor Qn oer
enyerning D.Sfoung , P. Boulet, MeKach and other
nowy Unknown stab com denying Me access
to my legal mal or proper adequate materials
ty addres the Curls ahile being detained!
at BecKley- Federal Coccectional Enst, PO
Box 350, Reaver Wi) 253)3.

 

 

 

An iajuncHon Pending appea| ot the Pollaatng
Case 105+ 5:17-cy-304-Oc-36PRL in the |
Middle Mekict ob Florida and 3:j7cV03-HEH
in the Eastern District of Vicginia should

he imposed because’,

 

 
Gg :
Case 5:19-cv-00910 retorts Ried arze/19 Page 2 of 5 PagelD #: 2

T. hae. been conXined in the “SHU (Seqcesated
Housing Unit) Since Novembec b+ JolG and
T. hak heen blatantly denied my legal mederials
and odequate Writing materials Tom the warden
and his steht as of Today's dede which (5
\XJ20] 19 and since tU/le/!4.

NT Nave been Tequesting my legal mail and
ade wate Writing materials Loom he Follows
shad Nout at Various mes’ ).Young (werden)

?. Roulet (asst. Warden) Me. Koch (unit counselor),

We S. Rat litt (ee Mana er), Me. lenes Roper SHU |
OM cer leet auickee) PK Rall (curren SHu ocr
at the Sling oP this motion) and other Derk
Unrown at this Hime. |

J} On 10) '4 D Boulet (asst. Warden) perkormed! :
What is termined "A Walk- TRrough "(Walling |
Pei the SHU areq under the Dretensé oP
ladds ING issusels with conYined SHu loves.
Ak atc ox aly 10215 ae L stopped him and
Intormed hin thot“E wes curtently Itigatiny
rudel) Ca3e'5 Wh Varlous Feleral Diedcict Courts '
LT Gen a Dose \bigart needed adequate |
wei Hog matersal and TO Nea all ob My legal

 

 
y

Hoth 14 Unit ~ team "hile then walking Awhy . |

Case 5:19-cv-00910 Hdetirhend1e Filed 12/26/19 Page 3 of 5 PagelD #: 3

mail so that XL could (espond to the Summary
Oxepe- Judgement Order withta the mandeled
Cour-een (IH!) Aay's by the District Court in
Flocda!'! Case No: Se 7-cy-304-Oc-36PRL

Wr. Rouled then responded by Saying ak do
fot have ial or Constitudlonal Rights while
housed in the SHU and tet TC needed to Spek
T Med instthdiona grievances in Cegacdls +0
bs aS Welly but I have yet to Cecieve a
\esponse .

T have also spoken with itirden oung about
My legal mail inadequate Wetting meterial; restnctng
wribing paler A> SHU in mates(Q-3 aheek once a Lek),
We gouging (Selling SHU fomates a maxtnum ob
Vive envelopes Poe 0.25 and sellin genera
Qopalaction inmates 4 ) envelopes Poe $|. bo),
and Ceasing the sale Werhng Den's On the
Commissar y form when he Kaow's hts staf} donit
issue out iviting Udenst|'s lo the SHU, however
‘L has all Ret on deal ears.

Exhibit -A sis the SHU commissary

Lorn,

 

 
Case 5:19-cv-00910 Documbtift Riled-12/26/19 Page 4 of 5 PagelD #: 4

Rolie? SOug ht

NX humbl Tey uest the Court to order D.Noung

(Warden) Me ulet (asst, Warden) aad Yeir stab Yo”
(<3te_me_all o& my legal mai| and adhequecte La bing
Supplies imnediotely .

NI Nowy beg de Courts +o issue it's IR2- (estra ling

DNbung (iaurden), P Boulet (asshinawlea) and their sta
ot Beatley- Federal Correctional Tnshtudion +com denying
\npeding delaying OF witholeting any brisoners legal mai |

Ox adequate Writing merterial indePinitely ;

L huwbly bea Uy Courts ty issue Ys TRo Pestraingyy
DYoung( Warden), P. Boulet (asst. Warden and Weir stabh Som
Price Goug ng and sel\ Qader  eavelopes as well as
egal eMelopes ok the exact SAME price 4 SHU |
\nmate’s as hey do ith General Compound lametes ,

L huenboly heg tne Cats +0 order h. Young ox Nis
Aesignee to Compose @ Lette with the FRop oicial
Sea\ sechng \ Troy T. Heacy (Reg 57] b-ol8) Was unable
+o WHagete Proper oc to reply +0 any of the.
Our 4 ordered Memoranduing ) due +o the inshhitions
abi\\ty + \sSyle vn hs lel mail ect iN a imely WGNNEr.

 

 
Case 5:19-cv-00910 Doctiiéiit 15 Filed 12/26/19 Page 5of5 PagelID#: 5

Fucthermae 20 humbly beg dhe Courts +0 order
b. Bau saat p, boule (ah. Wlarden) and thir stebP

on, Tan any act's of certallatton OF
oe +o being me in harm's Way .

a” hereby cocti}y Anat the Nocgoing | 1S drue
and corceck typ Le best oF my Wow) ledge .

Aig A hay __ Dede : 1220) 14

 

 

 
